FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SANDIE P. CHU,                                   No.   14-16467

               Plaintiff-Appellant,              D.C. No. 4:12-cv-02660-YGR

 v.
                                                 MEMORANDUM*
PATRICK R. DONAHOE,
POSTMASTER GENERAL, UNITED
STATES POSTAL SERVICE,

               Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Sandie P. Chu appeals pro se from the district court’s summary judgment in

her employment action alleging race and national origin discrimination in violation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir. 2010), and we affirm.

      The district court properly granted summary judgment on Chu’s Title VII

race discrimination claim because Chu failed to raise a genuine dispute of material

fact as to whether similarly situated employees were treated more favorably or

whether defendant’s asserted non-discriminatory reason for involuntarily

reassigning her was pretextual. See id. at 1155-56 (providing framework for

analyzing a discrimination claim under Title VII); see also Earl v. Nielsen Media

Research, Inc., 658 F.3d 1108, 1112-13 (9th Cir. 2011) (discussing ways plaintiff

can demonstrate pretext and explaining that, although plaintiff’s burden is not

onerous, plaintiff must produce specific and substantial facts to create a triable

dispute as to pretext).

      AFFIRMED.




                                           2                                    14-16467